DETAILED ACTION
This is the Office action based on the 16123095 application filed September 6, 2018, and in response to applicant’s argument/remark filed on June 2, 2021.  Claims 1-20 are currently pending and have been considered below.  Applicant’s withdrawal of claims 1-7 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the 
Claims 9-20 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 12-16, 18 and 20 rejected under U.S.C. 103 as being unpatentable over Lu et al. (U.S. PGPub. No. 20130105440), hereinafter “Lu”, in view of Gronheid et al. (U.S. PGPub. No. 20180173109), hereinafter “Gronheid”:--Claims 8, 10, 13, 16, 18, 20: Lu teaches a method of patterning, comprisingproviding a photoresist comprising a resin binder([0011]), wherein the resin binder may comprise a acid functional monomer, such as 2-acetoacetoxyethyl methacrylate, that functions as addition-polymerizable, ethylenically unsaturated compound ([0018-0019]);spin coating the photoresist on a silicon substrate to form a photoresist layer ([0067]), exposing and developing the photoresist layer by using an alkali developer to form a mask ([0071]);etching the substrate through the mask by using a reactive ion etch ([0071]).     It is noted that 2-acetoacetoxyethylmethacrylate comprises an ester group 
                            
    PNG
    media_image1.png
    171
    319
    media_image1.png
    Greyscale
        Lu fails to teach exposing the photoresist layer to a metallic precursor to cause the photoresist layer to contain metal.        Gronheid teaches a method of patterning, comprising forming a photoresist pattern on a substrate, infiltrating the photoresist pattern with a metal ([0046]), the infiltrating advantageously increase the density of the photoresist pattern and improves line edge roughness and line width roughness ([0050-0052]), wherein the infiltration is performed by exposing the photoresist to trimethylaluminum in multiple cycles, wherein the trimethylaluminum reversibly bonds with carbonyl functional groups in the photoresist layer ([0056, 0060-0066, 0090])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to expose the photoresist pattern to trimethylaluminum to infiltrate the photoresist with aluminum in the invention of Lu because Gronheid teaches that this would advantageously increase the density of the 
Claims 9 and 11 rejected under U.S.C. 103 as being unpatentable over Lu in view of Gronheid as applied to claim 8 above, and further in view of Sho et al. (U.S. PGPub. No. 20040265745), hereinafter “Sho”:--Claims 9, 11: Lu as modified by Gronheid teaches the invention as above.  Lu fails to teach forming an antireflective film and SOG films on the photoresist pattern.Sho teaches a method of forming a pattern, comprising forming a first photoresist pattern, then forming an anti-reflective film and SOG film on the first photoresist pattern ([0206]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form an anti-reflective film and SOG film on the photoresist pattern in the invention of Lu as modified by Gronheid because Yamada is silent about the processing after the forming of the photoresist pattern and Sho teaches that such forming an anti-reflective film and SOG film may be performed after the forming the photoresist pattern.  
Allowable Subject Matter
Claims 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 17, none of the cited prior arts teaches the feature the pattern forming material is patterned using a CDE or an RIE process in the context of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Yamada does not disclose the linear polymer recited in claim 8, although examiner maintains that the polymerization reaction taught by Yamada is capable of producing such polymer in routine experimentations, in order to clarify the issue new rejection based on Lu is introduced, as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713